Exhibit 10.2
 
AMENDENT TO EMPLOYMENT AGREEMENT


This AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”), dated as of October 1,
2007, is made between theglobe.com, inc., a Delaware corporation (the “Company”)
and Michael S. Egan (“Executive”) and amends certain provisions of the
Employment Agreement dated as of August 1, 2003 by and between the Company and
Executive.


WHEREAS, because of the Company’s current lack of cash resources and weak
financial condition, the Company cannot continue to pay Executive’s minimum
guaranteed annual bonus and Executive agrees that the Company is terminating its
obligation to do so. Executive’s Employment Agreement is amended as described
below.


AMENDENT


Section 5. (a) of the Employment Agreement is hereby amended so as to
irrevocably terminate the Company’s obligation to pay a minimum guaranteed
annual bonus (the “Guaranteed Bonus”) of $50,000 to Executive. Such termination
applies to the guaranteed bonus otherwise earned for fiscal year 2007 (and
otherwise payable on December 31, 2007) and guaranteed bonuses otherwise earned
and payable for all succeeding fiscal years during the remaining term of the
Executive’s Employment Agreement.
 
IN WITNESS WHEREOF, the parties have executed this Amendment on the date first
above written.
 

  theglobe.com, inc.         By:  /s/ Robin Segual Lebowitz     Robin Segual
Lebowitz
Vice President - Finance         Executive         By: /s/ Michael S. Egan    
Michael S. Egan

 

--------------------------------------------------------------------------------

